Citation Nr: 0916599	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Entitlement to service connection for bilateral knee 
disability, including as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to service connection for bilateral hip 
disability, including as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from April 1962 to April 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and April 2005 rating 
decisions of the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in St. Paul, Minnesota.  

These claims were previously before the Board in June 2007, 
wherein the claims for service connection were reopened.  The 
Veteran's claims for service connection and his claim for 
TDIU were remanded for additional development and due process 
consideration.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's bilateral knee disability is 
causally or etiologically related to his service in the 
military, or etiologically related to, or aggravated by, 
service-connected disability.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran's bilateral hip disability is causally 
or etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.

3.  There has been no demonstration by competent and 
probative medical evidence of record that service-connected 
disabilities, when evaluated in association with the 
veteran's educational attainment and occupational experience, 
preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in, or 
aggravated by, active service, may not be presumed to have 
been so incurred or aggravated, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2008).

2.  A bilateral hip disability was not incurred in, or 
aggravated by, active service, may not be presumed to have 
been so incurred or aggravated, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2008).

3.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
March 2004, February 2005, and August 2007 from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims for service connection and the 
evidence required to establish entitlement to TDIU.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence.

In addition, a March 2006 letter, as well as the August 2007 
letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the bases of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudications, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral knee and 
hip disabilities, including as secondary to service-connected 
bilateral pes planus, so these claims must be denied.  
38 C.F.R. § 3.102.  

The Board observes that the Veteran's service treatment 
records do not show that the Veteran complained of or was 
treated for a bilateral knee disability or a bilateral hip 
disability during his military service.  Additionally, the 
Board notes that it appears that the Veteran did not make any 
complaints related to either of these claimed disorders at 
his separation examination.  This is probatively significant 
and given a lot of weight and credibility because this was at 
a time contemporaneous to the alleged incidents in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
during his separation examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the Veteran was first 
treated for bilateral hip and knee pain in 1999,  many years 
after his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his bilateral hip and bilateral knee 
disabilities are related to his service-connected bilateral 
pes planus, the most probative clinical evidence of record 
does not relate his current disabilities to his service-
connected bilateral pes planus.  The Board acknowledges that 
the April 1999 VA examiner opined that the Veteran's meniscus 
tears of the knees and degenerative arthritis of the hips are 
related to the Veteran's bilateral pes planus, and that the 
August 1999 VA examiner found that the Veteran's bilateral 
hip and knee complaints were related to prolonged changes in 
posture, gait, and body mechanics due to the Veteran's 
service-connected bilateral pes planus; several of the 
Veteran's treating providers also associated his bilateral 
knee and hip disabilities with his service-connected 
bilateral pes planus.  However, the Board points out that the 
November 1999 VA examiner found that the Veteran's hip pain 
was related to the Veteran's nonservice-connected back 
disability and that the etiology of the Veteran's bilateral 
knee disability was unknown.  Moreover, the September 2000 VA 
examiner found that the Veteran's meniscus tears of the knees 
and bursitis of the hips were unrelated the Veteran's 
service-connected bilateral pes planus; according to the VA 
examiner, the medical records associated with the Veteran's 
claims folder do not provide any medical evidence indicating 
that this correlation is possible.  An April 2001 addendum to 
this examination report indicates that there is no 
information in the medical literature to support the idea 
that mild first degree flat feet causes knee, back, or hip 
problems and that any association between pes planus and 
knee, hip, and back pain would require speculation.  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  

The Board further notes that none of the Veteran's treating 
physicians, nor the April and August 1999 VA examiners 
provided objective findings which support their opinions or 
otherwise referred to any credible supporting evidence that 
the Veteran's bilateral knee and hip disabilities were 
related to his service, including his service-connected 
bilateral pes planus.  See Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  Similarly, the Veteran's private physicians appear 
to have based their opinions on the Veteran's reported 
history of in-service knee and hip problems; however, the 
history as related by the Veteran is inconsistent with the 
medical evidence of record.  See Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement to a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  See also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of lay history, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence).  

More significantly, the November 2003 and December 2008 VA 
examiners concurred that there was no is no competent 
clinical evidence that relates his current bilateral knee and 
hip complaints to his service or service-connected bilateral 
pes planus.  While the Board acknowledges that the 
aforementioned April and August 1999 VA examination reports, 
as well as statements from the Veteran's private treating 
physicians, suggest that that the Veteran's hip bursitis 
could be related to the Veteran's bilateral pes planus, the 
Board again points out that the November 2003 and December 
2008 VA examiners found that the Veteran's knee and hip 
disabilities were not caused or aggravated by the Veteran's 
bilateral pes planus.  In this regard, the Board notes that 
the December 2008 VA examiner found that there was no 
objective evidence of record demonstrating that the Veteran's 
pes planus caused an altered gait.  The December 2008 VA 
examiner also noted that the Veteran's post-service 
occupation as a meat cutter, which involved heavy lifting and 
repetitive movements, could have caused the Veteran's 
bilateral knee and hip disabilities.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  See also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

In view of the foregoing, the Board affords great probative 
value to the opinions contained in the November 2003 and 
December 2008 VA examination reports.  See Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  These VA 
examination reports reflect that the VA examiners reviewed 
the Veteran's entire claims folder and the Veteran's reported 
history, as well as undertook a comprehensive clinical 
examination of the Veteran, prior to finding that it was 
unlikely that the Veteran's current bilateral knee and hip 
disabilities were related to his service, including his 
service-connected bilateral pes planus.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994) (although the Board may not 
ignore medical opinion evidence, greater weight may be placed 
on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence).  

Therefore, the only evidence portending that the Veteran's 
bilateral hip and knee disabilities are in any way related to 
his service in the military, or his service-connected 
bilateral pes planus, comes from him personally.  As a 
layman, the Veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2008).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2008).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's sole service-connected disability is bilateral 
pes planus, currently evaluated as 10 percent disabling.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the Veteran's service-connected disability precludes 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that the Veteran reported that he is 
unemployed, and that he last worked as a self-employed meat 
cutter in 2003, a position he held from 1964.  In his TDIU 
claim, received in August 2003, the Veteran reported that he 
had completed high school.  

However, the Board finds that the Veteran's single service-
connected disability does not prevent him from engaging in 
substantially gainful employment.  While the Board 
acknowledges the Veteran's contention that his service-
connected bilateral pes planus prevents him from working, the 
Board points out that the Veteran has not provided any 
objective medical evidence that the reason he was unable to 
perform his duties was solely related to his service-
connected bilateral pes planus, nor has he provided any 
evidence that he attempted to find employment elsewhere or 
sought any vocational training.  Furthermore, the Board 
points out that the evidence demonstrates that the Veteran 
remains fully capable of performing his activities of daily 
living.

Moreover, although the Board acknowledges that the Veteran 
has received treatment for his service-connected bilateral 
pes planus, there is no evidence that he has been rendered 
unable to obtain or maintain substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected disorder.  To the 
contrary, none of the VA examiners, nor the Veteran's 
treating providers found that the Veteran's service-connected 
bilateral pes planus rendered the Veteran unemployable; 
indeed, the Veteran reported on VA outpatient treatment in 
January 2004 that he was unemployed as a result of losing his 
business in a fire in February 2003.  In conclusion, for the 
reasons and bases discussed, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU, so the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected pes 
planus, is denied.

Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected 
bilateral pes planus, is denied.

Entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


